790 F.2d 75
Mahfouz El SHAHAWY, M.D., etc. et al., Plaintiffs-Appellants,v.William T. HARRISON, Jr., etc. et al., Defendants-Appellees.
No. 83-3650.
United States Court of Appeals,Eleventh Circuit.
March 11, 1986.

1
Guy B. Bailey, Jr., Jesse C. Jones, Miami, Fla., for Shahawy.


2
Mary A. Lau, Tampa, Fla., James H. Burgess, Jr., Sarasota, Fla., for Floyd, Rand, French, Tollerton & The Sarasota County Public Hosp. Bd., Harrison, Mathews, Bowman.


3
Frank E. Strelec, Claire L. Hamner, Sarasota, Fla., Robert R. Feagin, Tallahassee, Fla., for Rushton, Carlson, Page, Sarkis, Silverstein, Stutz, Natarjan, Bowman, Mathews, Meyers, Delmastro, Chidsey & Fieegler.


4
Appeal from the United States District Court for the Middle District of Florida.


5
Before HATCHETT and CLARK, Circuit Judges, and STAFFORD*, District Judge.

BY THE COURT:

6
The court, on its own motion, noting an error in the advance sheet copy of this case, 778 F.2d 636 (11th Cir.1985), now orders:


7
That on page 640, right hand column, three lines below the quotation, appears the sentence which reads "We agree."    That sentence is changed to read "We disagree."**   In all other respects, the opinion remains unchanged.  No petition for rehearing will be considered.



*
 Honorable William H. Stafford, Jr., Chief U.S. District Judge for the Northern District of Florida, sitting by designation


**
 Ed. Note:  This change was made for the bound volume publication of 778 F.2d 636